DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7-10, 16-18 and 20-23 have been previously pending.  Claims 1, 10 and 20 have been amended, claims 21-22 have been canceled and claims 24-25 have been added.  Therefore, claims 1, 7-10, 16-18, 20 and 23-25 are pending.

Duplicate Claims
The newly added claim 24 is essentially a duplicate of claims 7 and 16 and the newly added claim 25 is essentially a duplicate of claims 9 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-11, 16-18, 20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 2014/0074888) in view of Day et al. (US 2013/0289774) and additionally (to expand of functionality already present in Potter) in further view of Morscher et al. (US 2008/0154875) and Stepinski et al. (US 8,577,911).

Regarding claim 1, Potter teaches a method for displaying a recommendation result, comprising: 
receiving a query ([0036]); 
obtaining a mapping knowledge graph containing the query, the mapping knowledge graph including nodes and a line connecting two of the nodes ([0036]), the nodes and the line of the mapping knowledge graph being clickable by a user ([0056]); 
displaying the mapping knowledge graph in a preset recommendation area of a search result page (F2A-B); 

wherein an entity corresponding to the central node of the mapping knowledge graph is the query ([0059]); 

generating a second new query ([0064]-[0065], [0106])
restarting search with the second new query only in response to a click of the line of the mapping knowledge graph ([0102]), wherein the second new query is formed only ([0084]-[0085]) by entities corresponding to two of the nodes at two ends of the line ([0060], [0078], [0081]-[0082]) (NOTE).


Further, note that such functionality is very well-known in the art and is also disclosed by US 2014/0052503 in paragraph [0079] or US 2003/0184577 in [0051] and further obviates the teachings of Potter.

NOTE Potter teaches user can select an edge to perform a search [0085].  The edge can represent a various properties or be an intermediary.  Such properties can include Boolean operations (AND /OR) that connect two edges or simply be “optional” [0095]-[0096].  A visual query search is performed based on such requirements wither being optional, Boolean etc. [0097], [0099].  Thus, it is obvious to choose either a Boolean operators (AND/OR) or leave them optional as a connection between two nodes when executing a visual query to teach a limitation “the second new query is formed only by entities corresponding to two of the nodes at two ends of the line”, as shown in different embodiments by Potter.  Doing so would provide various interface elements that enable users to create visual queries (Potter [0037]).
However, to merely obviate such reasoning’s, Morscher (i.e. to show that logical AND concatenates search keywords) discloses “wherein the second new query is formed only by entities 

Potter does not explicitly teach, however, Stepinski discloses inputting automatically an entity corresponding to a non-central node as a first new query into a search bar (F6C:614 and F6D:604), and inputting automatically the second new query into the search bar (F6B:604).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Potter to input selected node to a search bar as disclosed by Stepinski.  Doing so would enhance the user's search experience (Stepinski C1L43-46) and provide visual indication of what is being searched.

Further, Potter teaches that user can initiate a search by selecting “a graph or a portion of a graph” [0056] or “the selection of interface element 216 may create a new graph node” [0064] (where element 216 is non-central node).  Which construed to be analogous to the limitation of “restarting search with an entity corresponding to a non-central node as a first new query”.  
However, alternatively in order to avoid undue interpretations, if Potter restarting search with an entity corresponding to a non-central node as a first new query in response to determination of a click of the non-central node of the mapping knowledge graph, Stepinski discloses the same in C10L35-54, C31L19-21.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Potter to include restarting a search as disclosed by Stepinski.  Doing so would enhance the user's search experience by providing users with an opportunity to further branch out their searches (Stepinski C1L43-46).

Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 7 and 16, Potter as modified teaches the method and the apparatus method according to claim 5, wherein selection of the line or the node of the mapping knowledge graph comprises: hovering a cursor produced by a mouse or a keyboard key over the line or the node (Potter [0113], Stepinski C17L25-28); or touching the line or the node by using a touch object (Potter [0062], [0066], Stepinski C8L65-67, C17L26).

Regarding claims 8 and 17, Potter as modified teaches the method and the apparatus, wherein the nodes of the mapping knowledge graph have different types (Stepinski C31L19-21), and the nodes of different types are identified by different colors (Potter [0060], [0092], Stepinski F6E:616, 614, 612, C17L49-55, C12L42-44).

Regarding claims 9 and 18, Potter as modified teaches the method and the apparatus, wherein displaying the mapping knowledge graph comprises: displaying the mapping knowledge graph dynamically (Stepinski C6:19-21, 48-50, Potter [0037], [0040]).

Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 21, 22 and 23, Potter as modified teaches the method, the medium and the apparatus,, wherein the nodes of the mapping knowledge graph comprise different types, and the 

Regarding claim 24, Potter as modified teaches the non-transitory computer-readable storage medium according to claim 20, wherein selection of the line or the node of the mapping knowledge graph comprises: determination of hovering a cursor produced by a mouse or a keyboard key over the line or the node (Potter [0113], Stepinski C17L25-28, C31L62-63); or determination of touching the line or the node by using a touch object (Potter [0057], [0062], [0113], [0066], Stepinski C8L65-67, C17L26).


Regarding claim 25, Potter as modified teaches the non-transitory computer-readable storage medium according to claim 20, wherein displaying the mapping knowledge graph comprises: displaying the mapping knowledge graph dynamically (Potter [0037], [0040], [0063], [0065], Stepinski C6L20-21, 48-50, C12L15-16, C17L36-38, C6:19-21, 48-50).

Response to Arguments
Applicant's arguments filed 09/02/2020, in regard to the presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 24, 2021